Citation Nr: 1805080	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee degenerative joint disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbar spine (L5-S1) degenerative joint and disc disease in excess of 30 percent prior to May 30, 2017, and in excess of 40 percent on and after May 30, 2017.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and SS


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and North Little Rock, Arkansas.

This case was most recently before the Board in April 2017.  The April 2017 Board decision found that the reduction of the disability rating for the Veteran's service-connected lumbar spine disability was not proper, and the 30 percent disability evaluation was restored, effective February 1, 2014, and such was implemented in an April 2017 decision of the Appeals Management Center (AMC).  A September 2017 AMC decision assigned a rating of 40 percent for the Veteran's low back disability, effective May 30, 2017.

A Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in Little Rock, Arkansas in February 2014.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by complaints of pain with full extension, and flexion limited to no worse than 45 degrees.

2.  The Veteran's left knee disability is manifested by complaints of pain with full extension, and flexion limited to no worse than 45 degrees.

3.  Prior to August 31, 2016, the Veteran's low back disability was manifested by complaints of pain and forward flexion of the thoracolumbar spine limited to no worse than 65 degrees, without any neurological complications and/or incapacitating episodes.

4.  From August 31, 2016 through May 29, 2017, the Veteran's low back disability was manifested by complaints of pain and forward flexion of the thoracolumbar spine limited to 20 degrees.

5.  From August 31, 2016, the Veteran's low back disability is manifested by complaints of pain and limitation of motion, but is not productive of functional impairment comparable to unfavorable ankyloses of the entire thoracolumbar spine, neurological complications, and/or incapacitating episodes.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5257, 5258, 5259, 5260, 5261 (2017).

2.  The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5010, 5257, 5258, 5259, 5260, 5261 (2017).

3.  The criteria for an evaluation in excess of 30 percent for lumbar spine (L5-S1) degenerative joint and degenerative disc disease prior to August 31, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).

4.  The criteria for an evaluation of 40 percent for lumbar spine (L5-S1) degenerative joint and degenerative disc disease from August 31, 2016 through May 29, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).

5.  The criteria for an evaluation in excess of 40 percent for lumbar spine (L5-S1) degenerative joint and degenerative disc disease from August 31, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of April 2017.  See Stegall v. West, 11 Vet. App. 268 (1998). VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Knees

The Veteran's right and left knee disabilities are rated under Diagnostic Code 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27 (2017).  Here, the first hyphenated code indicates the disability is rated under DC 5003, for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Diagnostic Code 5260 concerns limitation of leg flexion.  10, 20, and 30 percent ratings are warranted where flexion is limited to 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  10, 20, 30, 40, and maximum 50 percent ratings are warranted where extension is limited to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.   Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A claimant who has both limitation of flexion and limitation of extension of the same leg may receive separate ratings under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004.  A claimant who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.

Analysis

The Veteran has undergone VA knee examinations in June 2009, April 2011, December 2012, and May 2017.  The Veteran has been diagnosed with right knee meniscal tear and right and left knee osteoarthritis.  

Under currently assigned DC 5003, an evaluation in excess of 10 percent is not warranted.  There is not x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

Regarding an increased evaluation based on limitation of flexion or extension, VA examinations show flexion to 110 degrees, 140 degrees, and 45 degrees.  VA records do not show flexion limited beyond 45 degrees.  Accordingly, an increased evaluation on this basis is not warranted.  VA examinations show extension to zero degrees.  Other medical records do not indicate any other limitation of extension.  Accordingly, an increased evaluation on this basis is not warranted.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  At his February 2014 Board hearing and statements made during each of the VA examinations and treatment the Veteran has made credible complaints of knee pain, and findings such as pain on weight-bearing have been noted.  However, the Veteran has been able to perform left and right knee repetitive-use testing with no additional loss of function or range of motion.  Further, left and right knee strength testing has tended to 4-5/5, and there have been no findings or comments from examiners indicating that the Veteran has a right or left knee disability picture approximating more limited range of motion that would warrant a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca.  

Moreover, the evidence does not reflect knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2017).  A separate rating is not warranted for recurrent lateral instability or subluxation as the VA examinations found the knees were stable upon testing.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  At the May 2017 VA examination, the examiner found a right knee meniscal tear, but did not indicate that there was meniscal dislocation, frequent episodes of locking, joint pain, or effusion.  Thus, a separate rating on this basis for the right knee is also not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2017).  Finally, as the medical findings do not establish loss of left knee flexion or left knee extension to a compensable degree, separate ratings are not appropriate for limitation of flexion and extension.  

In sum, a rating in excess of 10 percent for left or right knee degenerative joint disease is not warranted.

Low Back

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The General Rating Formula directs that the Board must evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2). 

Prior to May 30, 2017

A rating in excess of 30 percent for this time period requires forward flexion of the thoracolumbar spine 30 degrees or less.  Such was demonstrated at an August 31, 2016 VA back examination, where the Veteran's forward flexion was recorded as 20 degrees.  Based on this finding, a rating of 40 percent for low back disability, effective August 31, 2016, is warranted.  

Prior to August 31, 2016, the Veteran's spine demonstrated forward flexion of 65 degrees (April 2011) and 90, and 70 degrees (June 2009), and such findings do not (even when considering 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca), indicate a disability picture comparable to having low back flexion limited to 30 degrees or less as is necessary in order to achieve the 40 percent evaluation.  In this regard, the April 2011 VA examiner noted that the Veteran had no loss of low back range of motion upon repetitive testing, and further noted that the Veteran had well-developed musculature with no atrophy and 5/5 motor strength.  While flare-ups were noted, there was no description of weakened movement, excess fatigability, or incoordination, by history.

As for a rating in excess of 40 percent from August 31, 2016, in order to achieve a higher rating the Veteran's low back would have to demonstrate unfavorable ankyloses of the entire thoracolumbar spine.  Such has not been demonstrated or even asserted, and the Veteran's spine had forward flexion to 15 degrees with extension to 10 degrees at the May 2017 VA back examination.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the appeal period.  The August 2016 VA examiner noted that the Veteran reported right lower extremity radicular signs and symptoms, but also noted that the Veteran did not have intervertebral disc syndrome (IVDS) and did not diagnose right lower extremity radiculopathy.  Although a straight leg raising test was positive, sensory and reflex examinations were fully normal.  Further, the April 2011 and May 2017 VA examiners specifically indicated that the Veteran had no lower extremity radiculopathy and at the May 2017 VA examination the Veteran denied that he had any such symptoms.  Additionally, there has been no indication of any other neurological abnormality associated with the Veteran's low back disability.  Thus no separate evaluation on this basis is warranted.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted.

In sum, a rating in excess of 40 percent for low back disability prior to August 31, 2016, is not warranted, but a rating of 40 percent from August 31, 2016 through May 29, 2017, is warranted, and a rating in excess of 40 percent from August 31, 2016 for low back disability is not warranted.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for right knee degenerative joint disease is denied.

A rating in excess of 10 percent for left knee degenerative joint disease is denied.

A rating in excess of 30 percent for lumbar spine (L5-S1) degenerative joint and degenerative disc disease prior to August 31, 2016, is denied.

A rating of 40 percent for lumbar spine (L5-S1) degenerative joint and degenerative disc disease from August 31, 2016 through May 29, 2017, is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 40 percent for lumbar spine (L5-S1) degenerative joint and degenerative disc disease from August 31, 2016, is denied.


REMAND

The Veteran asserts that he is unable to gain or maintain employment due to his service-connected disabilities.  The Veteran is service-connected for right knee degenerative joint disease (10 percent disabling), left knee degenerative joint disease (10 percent disabling), lumbar spine degenerative joint and degenerative disc disease (40 percent disabling), adjustment disorder with depressed mood (30 percent disabling), hypertension (rated as noncompensable), and erectile dysfunction (rated as noncompensable).  The Veteran's combined disability rating is 70 percent.

The Veteran satisfies the schedular percentage rating standards for TDIU, and the question now becomes whether the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities.  As to that question, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim, and the Veteran should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after August 24, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a social and industrial survey.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education history, employment history, day-to-day functioning, and social and industrial capacity.  A full explanation of any provided opinion is required.

The ultimate purpose of the survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The examiner should not consider the Veteran's age and any nonservice-connected disorders.  The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure and follow a substantially gainful occupation.  For example, if the examiner finds that more current medical examinations are required regarding the Veteran's disabilities (2017 VA examinations are the most recent examinations for psychiatric and knee and back disabilities), such examinations shall be ordered and reviewed prior to providing any requested opinions.

The examiner must take a detailed history from the Veteran, to include an account of his work history, as well as his educational history.  Then, the examiner must evaluate the Veteran's service-connected disability picture (whether due to a single disability or a cumulative effect of multiple disabilities) and describe whether that disability picture impairs his ability to meet the demands of a job, either sedentary or physical.  Such an evaluation should include a description of the limitations and restrictions imposed by his service-connected impairments on various work activities.  This should involve commenting on the functional impairment caused solely by the service-connected disabilities.

The examiner should be careful to limit this description to the Veteran's service connected disabilities and should not consider any non-service connected disabilities or his age.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any of the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


